Spratley, J.,
dissenting.
I concur fully in the dissenting opinion of Mr. Justice Holt.
Instruction “H”, as offered, amended and given, does not omit all provision with respect to what the accused actually believed. In its forepart it tells the jury that “in passing upon the danger to which the accused was exposed, you *232will consider the circumstances as they reasonably appeared to the accused and draw such conclusion from those circumstances as he could have reasonably drawn, situated as he was at the time: * * * .” The amendment, added by the court, merely gave the jury the test whereby they could measure the reasonableness of the circumstances—that is. that the facts and circumstances were such as might have caused an ordinary reasonable man, placed in the same situation as the accused, to take the same action 'as the accused took. In other words, it did not permit the accused to be the sole judge of his actions. It left it to the jury to say whether the accused was warranted in his belief, acting as a reasonable man. McReynolds v. Commonwealth, 177 Va. 933, 15 S. E. (2d) 70.